The decree appealed from should be affirmed on the authority of State ex rel. Davis v. City of Stuart, 97 Fla. 69,120 So. 335, 64 A.L.R. 1307; State v. City of Avon Park, 108 Fla. 641,149 So. 409; State v. Town of Boynton Beach, 129 Fla. 528,177 So. 327; City of Sarasota v. Skillin, 130 Fla. 724,178 So. 837; Richmond v. Town of Largo, 155 Fla. 226, 19 So.2d 791; and related cases wherein are laid down the basic principles with reference to taxation of private lands by a municipality and the right of the property owner to have relief therefrom if the lands are not susceptible to municipal benefits.
It is so ordered.
TERRELL, Acting Chief Justice, BUFORD, CHAPMAN and SEBRING, JJ., concur.
ADAMS and BARNS, JJ., dissent.